Name: 77/532/EEC: Commission Decision of 29 July 1977 setting up an Advisory Committee on Feedingstuffs
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-08-19

 Avis juridique important|31977D053277/532/EEC: Commission Decision of 29 July 1977 setting up an Advisory Committee on Feedingstuffs Official Journal L 211 , 19/08/1977 P. 0007 - 0009 Greek special edition: Chapter 03 Volume 19 P. 0076 Spanish special edition: Chapter 03 Volume 13 P. 0039 Portuguese special edition Chapter 03 Volume 13 P. 0039 **** II ( ACTS WHOSE PUBLICATION IS NOT OBLIGATORY ) COMMISSION COMMISSION DECISION OF 29 JULY 1977 SETTING UP AN ADVISORY COMMITTEE ON FEEDINGSTUFFS ( 77/532/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS THE FEEDINGSTUFFS SECTOR IS OF CONSIDERABLE IMPORTANCE FOR THE DEVELOPMENT OF STOCK REARING IN THE COMMUNITY ; WHEREAS IT IS NECESSARY TO INTEGRATE THE FACTORS WHICH GOVERN THE PRODUCTION , MARKETING AND CONSUMPTION OF FEEDINGSTUFFS AND TO CONSULT TRADE CIRCLES AND CONSUMERS ON THESE MATTERS ; WHEREAS THE PROFESSIONAL AND TRADE ASSOCIATIONS CONCERNED WITH FARMING , INDUSTRY , COMMERCE AND WORKERS ' INTERESTS AND ALSO CONSUMER ASSOCIATIONS IN THE MEMBER STATES HAVE ESTABLISHED ORGANIZATIONS AT COMMUNITY LEVEL , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THERE IS HEREBY ATTACHED TO THE COMMISSION AN ADVISORY COMMITTEE ON FEEDINGSTUFFS , HEREINAFTER CALLED ' THE COMMITTEE ' . 2 . THE COMMITTEE SHALL CONSIST OF REPRESENTATIVES OF THE FOLLOWING INTERESTS : AGRICULTURAL PRODUCERS , AGRICULTURAL COOPERATIVES , INDUSTRY , TRADE , WORKERS AND CONSUMERS . ARTICLE 2 THE COMMITTEE SHALL SET UP : - A STANDING WORKING GROUP ON STATISTICS , - A STANDING WORKING GROUP ON PROTEINS , - A STANDING WORKING GROUP ON DEHYDRATED FODDER . THE COMMITTEE MAY SET UP OTHER WORKING GROUPS TO ASSIST IT IN CARRYING OUT ITS WORK . ARTICLE 3 1 . THE COMMITTEE MAY BE CONSULTED BY THE COMMISSION ON ANY PROBLEM CONCERNING THE PRODUCTION , MARKETING OR CONSUMPTION OF FEEDINGSTUFFS . IT SHALL ORGANIZE AND PREPARE THE WORK OF THE STANDING GROUPS AND OF THE OTHER WORKING GROUPS . IT SHALL ENSURE THAT EACH GROUP IS COMPOSED SOLELY OF REPRESENTATIVES OF THE SECTORS MOST DIRECTLY CONCERNED WITH THE SUBJECT OR SUBJECTS TO BE EXAMINED BY THAT GROUP . 2 . THE STANDING WORKING GROUP ON STATISTICS SHALL BE RESPONSIBLE FOR EXAMINING THE PROBLEMS OF SUPPLY AND DEMAND IN THE FEEDINGSTUFFS SECTOR . 3 . THE STANDING GROUP ON PROTEINS SHALL BE RESPONSIBLE FOR EXAMINING THE PROBLEMS OF THE COMMUNITY ' S PROTEIN SUPPLIES . 4 . THE STANDING WORKING GROUP ON DEHYDRATED FODDER SHALL BE RESPONSIBLE FOR EXAMINING THE APPLICATION OF THE RULES ON THE COMMON ORGANIZATION OF THE MARKET IN DEHYDRATED FODDER , AND IN PARTICULAR THE MEASURES WHICH THE COMMISSION TAKES UNDER THESE RULES . 5 . THE WORKING GROUPS SHALL REPORT TO THE COMMITTEE ON THE RESULTS OF THEIR WORK . THE WORKING GROUPS SHALL APPOINT A CHAIRMAN AND A RAPPORTEUR . 6 . THE CHAIRMAN OF THE COMMITTEE MAY INDICATE TO THE COMMISSION THE DESIRABILITY OF CONSULTING THE COMMITTEE ON ANY MATTER WITHIN THE LATTER ' S COMPETENCE BUT ON WHICH ITS OPINION HAS NOT BEEN SOUGHT . HE SHALL DO SO , IN PARTICULAR , AT THE REQUEST OF ONE OF THE INTERESTS REPRESENTED . ARTICLE 4 1 . THE COMMITTEE SHALL COMPRISE 26 MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE ALLOCATED AS FOLLOWS : - 13 TO PRODUCERS AND TO AGRICULTURAL COOPERATIVES , INCLUDING FIVE TO AGRICULTURAL COOPERATIVES , - FOUR TO INDUSTRY , - THREE TO TRADE , - THREE TO WORKERS , - THREE TO CONSUMERS . ARTICLE 5 1 . MEMBERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE TRADE AND WORKERS ' ORGANIZATIONS SET UP AT COMMUNITY LEVEL WHICH ARE MOST REPRESENTATIVE OF THE INTERESTS SPECIFIED IN ARTICLE 1 ( 2 ); NEVERTHELESS , THE CONSUMERS ' REPRESENTATIVES SHALL BE APPOINTED ON A PROPOSAL FROM THE CONSUMERS ' ADVISORY COMMITTEE SET UP BY THE COMMISSION DECISION OF 25 SEPTEMBER 1973 . THE SAID BODIES SHALL PUT FORWARD TWO CANDIDATES OF DIFFERENT NATIONALITY IN RESPECT OF EACH SEAT TO BE FILLED , EACH FROM A DIFFERENT MEMBER STATE OF THE COMMUNITY . 2 . THE TERM OF OFFICE OF A MEMBER OF THE COMMITTEE SHALL BE THREE YEARS AND SHALL BE RENEWABLE . MEMBERS SHALL NOT BE REMUNERATED FOR THEIR SERVICES . AFTER THE EXPIRY OF THE THREE-YEAR PERIOD , MEMBERS OF THE COMMITTEE SHALL REMAIN IN OFFICE UNTIL THEY ARE REPLACED OR UNTIL THEIR APPOINTMENTS ARE RENEWED . A MEMBER ' S TERM OF OFFICE MAY BE TERMINATED BEFORE THE EXPIRY OF THE THREE-YEAR PERIOD BY RESIGNATION OR DEATH . IT MAY ALSO BE TERMINATED WHEN THE BODY WHICH PROPOSED HIM REQUESTS THAT HE BE REPLACED . HE SHALL THEN BE REPLACED FOR THE REMAINDER OF THE SAID TERM OF OFFICE IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN PARAGRAPH 1 . 3 . A LIST OF THE MEMBERS SHALL BE PUBLISHED BY THE COMMISSION FOR INFORMATION PURPOSES IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 6 THE COMMITTEE SHALL ELECT A CHAIRMAN AND TWO VICE-CHAIRMEN FOR A TERM OF THREE YEARS . ON A FIRST BALLOT THE ELECTIONS SHALL REQUIRE A TWO-THIRDS MAJORITY OF THE MEMBERS PRESENT AND ON SUBSEQUENT BALLOTS A SIMPLE MAJORITY OF THE MEMBERS PRESENT . THE VICE-CHAIRMEN SHALL BE CHOSEN FROM AMONG THE REPRESENTATIVES OF THE INTERESTS OTHER THAN THAT OF THE CHAIRMAN . THE COMMITTEE MAY , BY THE SAME PROCEDURE , ELECT FURTHER OFFICERS FROM AMONG THE OTHER MEMBERS . IN THAT CASE , THE OFFICERS OTHER THAN THE CHAIRMAN SHALL COMPRISE AT LEAST ONE REPRESENTATIVE OF EACH INTEREST REPRESENTED ON THE COMMITTEE . THE OFFICERS SHALL PREPARE AND ORGANIZE THE WORK OF THE COMMITTEE . ARTICLE 7 AT THE REQUEST OF ANY OF THE INTERESTS REPRESENTED , THE CHAIRMAN MAY INVITE A PERSON DELEGATED BY THE INTEREST CONCERNED TO BE PRESENT AT MEETINGS OF THE COMMITTEE . HE MAY ALSO INVITE ANY PERSON WITH SPECIAL QUALIFICATIONS IN ANY SUBJECT ON THE AGENDA TO TAKE PART IN AN EXPERT CAPACITY IN THE WORK OF THE COMMITTEE . SUCH EXPERTS SHALL TAKE PART ONLY IN DISCUSSIONS OF THE ITEM FOR WHICH THEY ARE INVITED . ARTICLE 8 1 . THE COMMITTEE SHALL BE CONVENED BY THE COMMISSION AND SHALL MEET AT COMMISSION HEADQUARTERS . MEETINGS OF THE OFFICERS SHALL BE CONVENED BY THE CHAIRMAN IN AGREEMENT WITH THE COMMISSION . 2 . REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN MEETINGS OF THE COMMITTEE , ITS OFFICERS AND THE WORKING GROUPS . 3 . SECRETARIAL SERVICES FOR THE COMMITTEE , ITS OFFICERS AND WORKING GROUPS SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 9 THE COMMITTEE SHALL DISCUSS MATTERS ON WHICH THE COMMISSION HAS REQUESTED AN OPINION . NO VOTE SHALL BE TAKEN . THE COMMISSION MAY , WHEN SEEKING THE OPINION OF THE COMMITTEE , SET A TIME LIMIT WITHIN WHICH SUCH OPINION SHALL BE GIVEN . THE VIEWS EXPRESSED BY THE VARIOUS INTERESTS REPRESENTED SHALL BE INCLUDED IN A REPORT FORWARDED TO THE COMMISSION . IN THE EVENT OF UNANIMOUS AGREEMENT BEING REACHED IN THE COMMITTEE ON THE OPINION TO BE GIVEN , THE COMMITTEE SHALL FORMULATE JOINT CONCLUSIONS WHICH SHALL BE ANNEXED TO THE REPORT . THE RESULTS OF THE COMMITTEE ' S DISCUSSIONS SHALL ON REQUEST BE COMMUNICATED BY THE COMMISSION TO THE COUNCIL AND TO THE MANAGEMENT COMMITTEES . ARTICLE 10 WITHOUT PREJUDICE TO ARTICLE 214 OF THE TREATY MEMBERS OF THE COMMITTEE SHALL , IF THE COMMISSION INFORMS THEM THAT THE OPINION REQUESTED OR THE QUESTION RAISED IS ON A MATTER OF A CONFIDENTIAL NATURE , BE UNDER AN OBLIGATION NOT TO DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE COMMITTEE OR OF ITS WORKING GROUPS . IN SUCH CASES , ONLY COMMITTEE MEMBERS AND REPRESENTATIVES OF THE COMMISSION DEPARTMENTS MAY BE PRESENT AT MEETINGS . ARTICLE 11 THIS DECISION SHALL ENTER INTO FORCE ON 1 AUGUST 1977 . DONE AT BRUSSELS , 29 JULY 1977 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT